Citation Nr: 1637811	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  10-38 301	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

Entitlement to service connection for residuals of injury to the forehead, to include headaches.

Entitlement to service connection for scar residuals of injury to the forehead. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 RO decision.  The Board remanded these two claims in March 2014 for further evidentiary development.  Although such development has not been accomplished, as discussed below, the appeal has been returned to the Board for further appellate review. 


FINDING OF FACT

The evidence does not support current diagnoses or a nexus to service for either disability at issue.  


CONCLUSION OF LAW

Service connection for residuals of injury to the forehead, to include headaches and scar residuals, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.655 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his headaches and a right forehead scar were caused during service when a prisoner at Fort Lewis Stockade assaulted him.  He asserts that he began having headaches after this incident and has had them since.  The Veteran's contentions are consistent with his military records.  He was a military policeman, and his service treatment reports show that he was treated for a laceration near the right eye in March 1970.  

The Board remanded this matter in March 2014 to obtain medical evidence confirming current disability and a medical nexus opinion.  Toward this end, the Board ordered that the Veteran provide medical evidence pertaining to the current disabilities and that he undergo a VA examination.  

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied prior to the initial RO decision involving the claim for service connection in an October 2009 letter to the Veteran that informed him of his and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The file currently contains service treatment records and some private treatment records.  Although the RO requested that the Veteran release additional treatment records to the VA, he has not done so.  

As noted above, the Board remanded this appeal in March 2014 for the primary purpose of obtaining a VA examination to substantiate the claimed current disabilities and to obtain a medical nexus opinion.  The Appeals Management Center (AMC) scheduled the Veteran for such an examination in May 2014; however he failed to report.  An employee of the AMC called the Veteran the same week and left a message for him to call so that another VA examination could be scheduled.  It is a little unclear whether he returned the AMC's call, but the record shows that the Veteran was rescheduled for another examination in June 2014.  A notation shows that the Veteran called and cancelled the examination however.  

No further communication was received from the Veteran, in June 2014 after cancelling the examination, or subsequently, to include in August 2014, when he was provided with a Supplemental Statement of the Case explaining that his claim was essentially denied because he failed to report for the scheduled examination.

"The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  If the Veteran wished to fully develop his claim, he had a corresponding duty to assist by reporting for the scheduled examinations.  The Board therefore holds that, even though the Veteran's claim has not been fully developed, the VA has fulfilled its duty to assist him to the extent possible.  We will thus proceed to evaluate the claim based on the evidence currently of record.

Analysis

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

In this case, the in-service injury is established in the record.  What is not established in the record is the existence of present disabilities involving headaches and a forehead scar.  Presumably the existence of a present disability and a nexus to service could have been established through review of the Veteran's private treatment records and/or the VA examination report.  The Veteran has not cooperated with VA's attempts to assist him in getting this critical evidence, however.

Notification for VA purposes is a written notice sent to the claimant's last address of record.  38 C.F.R. § 3.1(q).  In this case, the notification letters advising the Veteran of the date and time of his two scheduled examinations are not currently associated with the claims folder.  Nevertheless, there is a presumption of regularity under which it is presumed that government officials "have properly discharged their official duties."  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary."  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Thus, there is a rebuttable presumption that VA properly discharged its official duties by mailing a timely notice of the scheduled VA examination to Veteran at his address of record.  

In this case, it appears that appropriate notifications were provided to the Veteran at his current address of record, but that he simply failed to show for the examinations.  The fact that he apparently called the VA to cancel the second examination indicates that he was aware of the scheduled examination.  Additionally, as noted above, a VA employee attempted to contact the Veteran by phone.  Therefore, the Board finds that the presumption of regularity applies in this instance, and that it must be presumed that he did receive the letters notifying him of the scheduled examinations.
  
Pursuant to 38 C.F.R. § 3.655(b), when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, his claim shall be rated based on the evidence of record.  Examples of "good cause" include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  38 C.F.R. § 3.655(a).  There is no showing of good cause in this case; rather the Veteran appears to be simply ignoring the requests made by the VA.  

Evaluating the claims as they stand, they can only be denied.  Absent medical evidence establishing a current disability and medical evidence of a nexus to service, the preponderance of the available evidence is against the claims and the appeal must be denied.  


ORDER

Service connection for residuals of injury to the forehead, to include headaches is denied.

Service connection for scar residuals of injury to the forehead is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


